      Case 4:19-cv-06785-KAW Document 18 Filed 04/17/20 Page 1 of 1




 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
 3   Mail: 8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   amandas@potterhandy.com
     Attorneys for Plaintiff
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         NORTHERN DISTRICT OF CALIFORNIA
 9
10   SAMUEL LOVE,                                       Case: 4:19-CV-06785-KAW
11             Plaintiff,                               Plaintiff’s Notice of Voluntary
12      v.                                              Dismissal With Prejudice

13    BUTH-NA-BODHAIGE, INC., a                         Fed. R. Civ. P. 41(a)(1)(A)(i)
      Virginia Corporation; and Does 1-
14    10,
15             Defendants.
16
17           PLEASE TAKE NOTICE that Plaintiff Samuel Love, hereby
18   voluntarily dismisses the above captioned action with prejudice pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
20           Defendant Buth-Na-Bodhaige, Inc., a Virginia Corporation has neither
21   answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
22   Accordingly, this matter may be dismissed without an Order of the Court.
23   Dated: April 17, 2020                  CENTER FOR DISABILITY ACCESS
24
25                                          By: /s/ Amanda Lockhart Seabock
                                            Amanda Lockhart Seabock
26
                                            Attorney for Plaintiff
27
28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
